Miller, J.:
The so-called newly-discovered evidence consists of the testimony of the plaintiffs’ employee respecting admissions claimed to have been made by the defendant after the. trial. Such evidence may be said to be newly “ Created,” but cannot appropriately be termed newly “ discovered;” and obviously does not meet the requirements prescribed for the granting of new trials on the ground of newly-discovered evidence. If the practice of granting new trials upon such evidence were adopted, litigations would become interminable. The defeated *931party would only need to interview liis adversary to get a new trial. The orders of the Appellate Term and of the City Court should be reversed, with ten dollars costs and disbursements in this court and in the Appellate Term, and the motion should be denied, with ten dollars costs. Ingraham, P. J., Laughlin, Clarke and Scott, JJ., concurred. Orders reversed, with ten dollars costs and disburse-' ments in this court and in the AppellateTerm, and motion denied, with ten dollars costs. 1